911 F.2d 733
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hani SIDI, Petitioner-Appellant,v.William HACKEL, Sheriff, Macomb County Jail, Respondent-Appellee.
No. 90-1055.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1990.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
Hani Sidi is a Michigan prisoner who appeals the denial of a habeas petition that he had filed under 28 U.S.C. Sec. 2254.  His case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
In his petition, Sidi alleged that he was a pretrial detainee who was being held on state drug charges.  In January of 1989, Sidi was released on $125,000 bond, however, he was "arrested" by his bondsman after three weeks.  A hearing was held at which time Sidi's $125,000 bond was cancelled and a new bond of $500,000 was imposed.


4
Sidi alleged that his confinement under this new bond was unconstitutional for three reasons:  1) because the Michigan statute which authorized his rearrest by the bondsman was unconstitutional;  2) because the Michigan appellate courts summarily denied review of his motion for bond reduction;  and 3) because the $500,000 bond was excessive and unreasonable.  On December 6, 1989, the district court entered a memorandum opinion and judgment that denied Sidi's petition.  It is from this judgment that Sidi now appeals.


5
Upon review, we conclude that the denial of Sidi's petition was proper for the reasons stated in the district court's carefully reasoned memorandum opinion, which was entered on December 6, 1989.


6
Accordingly, it is hereby ORDERED that the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation